                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IVY DONALDSON

          v.                                                CIVIL ACTION

 SEPTA                                                      NO. 17-4475

                     ORDER RE: MOTION FOR SUMMARY JUDGMENT,
                       GRANTING IN PART AND DENYING IN PART

        AND NOW, this 20th day of February, 2019, upon consideration of Defendant’s Motion

for Summary Judgment (ECF 16), the submissions related to the Motion, and oral argument, and

as discussed further in the Court’s accompanying Memorandum, which details the specific

portions of Plaintiff’s claims that remain in dispute, it is hereby ORDERED that:

    1. Defendant’s Motion is GRANTED IN PART and DENIED IN PART;

    2. Counts I and II are DISMISSED WITH PREJUDICE to the extent they are based on a

        theory of hostile work environment; and

    3. Defendant’s Motion is DENIED on Counts I and II to the extent they are based on a theory

        of disparate treatment, and DENIED on Counts III and IV.

                                                              BY THE COURT:

                                                              /s/ Michael M. Baylson
                                                              _______________________________
                                                              MICHAEL M. BAYLSON, U.S.D.J.

O:\CIVIL 17\17-4475 Donaldson v SEPTA\17cv4475 Order re Mot for SJ
